Earl Warren: Number 41, Leslie Irvin, Petitioner, versus A. F. Dowd, Warden. Mr. Lockyear.
Theodore Lockyear, Jr.: Mr. Chief Justice, Associate Justices of this honorable court. During the months of December and March 1954 and 1955 in the area around Vanderburgh County, Indiana which is in the southern part of the State of Indiana and near the City of Evansville, there were approximately six murders committed. Over the period of time from December to April of 1958 -- 1955, there was a widespread of newspaper publicity concerning the error of the police to capture the person who had committed these murders and also widespread public feeling as to people who were fearful of their own lives possibly. On this -- on April the 8th, 1955, the defendant was arrested. Later in April of 1955, he was arraigned and in May of 1955, a change of venue was taken from Vanderburgh County with the County seek an evidence though to Princeton, Indiana and the County of Gibson, Indiana, Gibson County, Indiana which is approximately 27 road miles from Evansville. In October of 1959, prior to the trial of the cause, we found a motion for a change of venue and incurred in the motion, many of the newspaper clippings, statements that had been made by a police requested that the cause be which was then set for trial on November the 14th, 1955, the venue to a more convenient county. From the original granting of the change of venue, the trial judge acted without hearing, without conducting a hearing under a statute in the State of Indiana, which directs the Court upon a motion for change of venue being filed to send that cause to the most convenient county. No hearing was had as to what was the most convenient county under the circumstances.
John M. Harlan II: Did you suggest that or did the defendant suggest the name of the county to which it should be granted?
Theodore Lockyear, Jr.: We were not counsel at that time, Your Honor. It's my understanding that that was done in chambers and I actually don't --
John M. Harlan II: The record doesn't --
Theodore Lockyear, Jr.: The record doesn’t show and I don't think anybody actually knows what took place. The judge did testify at one time that he sent it there because there was an able judge and because there was a good road up there and it was near to Evansville. The trial was actually commenced on November the 14th of 19 --
William J. Brennan, Jr.: Gibson's contiguous to the county --
Theodore Lockyear, Jr.: It adjoins, it adjoins, Yes.
Potter Stewart: There's nothing in the statute to raise there that required -- that limits the change of venue to (Inaudible)
Theodore Lockyear, Jr.: In our civil case at law as to civil cases, the law says that -- and this is unusual as I understand it in Indiana. We make an affidavit that the county is biased and prejudiced, it doesn't even have to be an affidavit. Now under the new Supreme Court rule and it goes to the adjoining county. The language of the criminal change of venue which applies to murder merely says to the most convenient county.
William J. Brennan, Jr.: To the most convenient?
Theodore Lockyear, Jr.: To the most convenient and that's all the direction, there are no cases which have interpreted most convenient. No Indiana cases which have ever interpreted that.
Potter Stewart: And this one was in fact to the adjoining or an adjoining.
Theodore Lockyear, Jr.: Yes sir. The jury selection which comprises the largest portion of the record which is on file with this Court and which was found in the habeas corpus hearing to apprise approximately three and a half weeks of a five-week trial. The defendant was tried, jury returned a verdict of guilty and sentenced him to death. We appealed this cause to the Indiana Supreme Court thereafter it sought certiorari to this Court, denied without prejudice to our rights to file a writ of habeas corpus in the state court, in the federal court. We then sought, filed a petition for writ of habeas corpus in the United States District Court from the Northern District of Indiana, issued the writ conducted a hearing, this record along with the rest of the transcript was introduced into record into evidence by stipulations between the Attorney General and ourselves. The Court dissolved the writ; appeal was taken to the U.S. Court of Appeals for the Seventh Circuit. The Court in a 2:1 opinion affirmed the decision of the District Court. Certiorari was granted by this Court in January, a year ago, this cause was heard. This Court remanded the cause to the Court of Appeals for hearing on the merits. The directions, they sent it back to the District Court, if the Court felt necessary. The Court of Appeals in November, last year, on one day issued an order retaining jurisdiction on the next day, issued an order affirming the action of Judge Parkinson in dissolving the writ of habeas corpus. The Court was 2:1 with Judge Duffy dissenting in this time. Judge Duffy dissented on the ground that he thought the petitioner here has been denied a fair trial for two reasons. First, that the juror, jury has constituted was not an impartial to jury within the meaning of Fourteenth Amendment Constitution of the United States, and secondly, because of the actions of the prosecuting attorney in participating as a interrogator of the jury in voir dire, interrogating witnesses during the trial, thereafter testifying as a witness, and then subsequently being permitted in to comment upon his own testimony, in the oral argument to the jury. The Court of Appeals heard no additional argument, after this Court sent it back. In the meantime, Judge Flanagan who had been a member of the original panel of three that heard this man who died, he was replaced by Judge Cassell on the Court and also on this particular panel. Judge Cassell never heard the argument on this case. He merely rendered his decision along with Judge Schnackenberg from the evidence as presented in the briefs.
John M. Harlan II: Did you ask for argument?
Theodore Lockyear, Jr.: We didn't have time. It was -- as I say, the Court on one day said, "We're taking jurisdiction and the next day rendered their decision." Now we found a petition for rehearing and asked for oral argument, and that was denied.
Charles E. Whittaker: That order of taking jurisdiction, it was sent (Inaudible) reversed to the district judge, and that (Inaudible)?
Theodore Lockyear, Jr.: Yes sir and they -- from May, when this Court rendered its decision until November, there was nothing done and then one day they rendered a decision that they had retained – decided to retain jurisdiction and the next day they rendered an opinion affirming 2:1. That is Judge Parkinson's action. But they heard no additional argument and as I say we found petition for rehearing and asked for oral argument and that was denied.
William J. Brennan, Jr.: What about pleas, did you submit briefs?
Theodore Lockyear, Jr.: No additional briefs were filed.
William J. Brennan, Jr.: Did you ask for permission to submit it?
Theodore Lockyear, Jr.: No, sir. We found on our petition for rehearing briefs with that.
Earl Warren: We'll recess now.